 



Exhibit 10.46
NATIONAL CITY CORPORATION
MANAGEMENT SEVERANCE PLAN
(As Amended and Restated Effective January 1, 2005)
ARTICLE 1
The Plan and its Purpose
1.1 Amendment and Restatement of Plan. The following are the provisions of the
National City Corporation Management Severance Plan (herein referred to as the
“Plan”) effective as of January 1, 2005, which is an amendment and restatement
of the Plan which was in effect prior thereto. The Plan as amended and restated
herein is effective with respect to Participants whose employment is terminated
on or after the Effective Date.
1.2 Purpose. The purpose of the Plan is to maximize the Corporation’s
profitability and operating success by attracting and retaining key managerial,
operational and executive employees and allowing them to focus on their
responsibilities in the event of, and following, a Change in Control.
1.3 Operation of the Plan. The Plan shall serve as a non-qualified plan
providing post Change in Control benefits to Participants. The severance
compensation provided by this Plan shall be the sole severance compensation a
Participant will be entitled to from the Surviving Entity as a result of a
Change in Control. Any Employee covered by this Plan shall not receive any other
severance benefit after a Change in Control from any other severance plan,
policy or agreement.
ARTICLE 2
Definitions
2.1 Definitions. Whenever used herein the following terms shall have the
meanings set forth below unless otherwise expressly provided. When the defined
meaning is intended, the term is capitalized.
     (a) “Base Salary” shall mean the annual salary of each Participant at the
Effective Date or Implementation Date, whichever is higher, exclusive of any
bonuses, incentive pay, special awards, stock options or other stock
compensation.
     (b) “Board” shall mean the board of directors of the Corporation.
     (c) “Cause” means the termination by the Surviving Entity of the
Participant’s employment with the Surviving Entity as a result of:

1



--------------------------------------------------------------------------------



 



     (i) the Participant committing an intentional act of fraud, embezzlement or
theft in connection with the Participant’s duties or in the course of the
Participant’s employment with the Surviving Entity and such act shall have been
materially harmful to the Surviving Entity;
     (ii) the Participant causing intentional wrongful damage to property of the
Surviving Entity and such damage shall have been materially harmful to the
Surviving Entity;
     (iii) the Participant committing an intentional wrongful disclosure of
secret processes or confidential information of the Surviving Entity and such
disclosure shall have been materially harmful to the Surviving Entity;
     (iv) the Participant intentionally engages in any Competitive Activity and
such act shall have been materially harmful to the Surviving Entity;
     (v) the Surviving Entity has been ordered or directed by a written order
from any federal or state regulatory agency with jurisdiction to terminate or
suspend the Participant’s employment and, notwithstanding the reasonable best
efforts of the Surviving Entity to oppose and to appeal the order or directive,
that order or directive has become a final non-appealable order; or
     (vi) the Participant being convicted of or entering into any pre-trial
diversion with respect to a criminal offense involving dishonesty, breach of
trust, money laundering or the illegal manufacture, sale, distribution of or
trafficking in controlled substances.
For purposes of this Agreement, no act or failure to act on the part of the
Participant shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Participant not in good faith and without reasonable
belief that the Participant’s action or omission was in the best interest of the
Surviving Entity. Notwithstanding the foregoing, the Participant shall not be
deemed to have been terminated for “Cause” hereunder unless and until there
shall have been delivered to the Participant a notice stating the Participant
had committed an act constituting “Cause” as herein defined and specifying the
particulars thereof in detail. Nothing herein will limit the right of the
Participant or the Participant’s beneficiaries to contest the validity or
propriety of any such determination.
(d) “Change in Control” means the occurrence during the Term of any of the
following events:

2



--------------------------------------------------------------------------------



 



     (i) the Corporation is merged, consolidated or reorganized into or with
another Person, and immediately after giving effect to such merger,
consolidation or reorganization less than sixty-five percent (65%) of the
Surviving Entity’s Voting Stock is held in the aggregate by the holders of the
Corporation Voting Stock immediately prior to such transaction;
     (ii) the Corporation sells or otherwise transfers all or substantially all
of its assets to another Person, and as a result of such sale or transfer less
than sixty-five percent of the Surviving Entity Voting Stock immediately after
such sale or transfer is held in the aggregate by the holders of the Corporation
Voting Stock immediately prior to such sale or transfer;
     (iii) any individual, entity or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) becomes the beneficial
owner (as the term “beneficial owner” is defined under Rule 13d-3 or any
successor rule or regulation promulgated under the Exchange Act) of securities
representing more than fifteen percent (15%) of the Corporation Voting Stock
provided, however, that:

  (1)   for purposes of this Section 1(d)(iii), the following acquisitions shall
not constitute a Change in Control: (A) any acquisition of the Corporation
Voting Stock directly from the Corporation that is approved by a majority of the
Incumbent Corporation Directors (defined below), (B) any acquisition of the
Corporation Voting Stock by the Corporation, and (C) any acquisition of the
Corporation Voting Stock by a trustee or other fiduciary holding securities
under any employee benefit plan (or related trust) sponsored or maintained by
the Corporation or any Subsidiary of the Corporation;     (2)   if any Person is
or becomes the beneficial owner of 15% or more of the combined voting power of
the then-outstanding Corporation Voting Stock as a result of a transaction
described in clause (A) of Section 1(d)(iii)(1) above and such person thereafter
becomes the beneficial owner of any additional shares of the Corporation Voting
Stock representing 1% or more of the then-outstanding the Corporation Voting
Stock, other than in an acquisition directly from the Corporation that is
approved by a majority of the Incumbent Corporation Directors or other than as a
result of a stock dividend, stock split or similar

3



--------------------------------------------------------------------------------



 



      transaction effected by the Corporation in which all holders of the
Corporation Voting Stock are treated equally, such subsequent acquisition shall
be treated as a Change in Control unless exempted by Section 1(d)(iii)(4) below;
    (3)   a Change in Control will not be deemed to have occurred if a Person is
or becomes the beneficial owner of 15% or more of the Corporation Voting Stock
as a result of a reduction in the number of shares of the Corporation Voting
Stock outstanding pursuant to a transaction or series of transactions that is
approved by a majority of the Incumbent Corporation Directors unless and until
such person thereafter becomes the beneficial owner of any additional shares of
the Corporation Voting Stock representing 1% or more of the then-outstanding
Corporation Voting Stock, other than as a result of a stock dividend, stock
split or similar transaction effected by the Corporation in which all holders of
the Corporation Voting Stock are treated equally; and     (4)   if within
45 days of first learning a Person has acquired or is to acquire beneficial
ownership of 15% or more of the Corporation Voting Stock the Board by majority
vote of the Incumbent Corporation Directors (i) determines that a Person’s
acquisition of beneficial ownership of 15% or more of the Corporation Voting
Stock does not constitute a Change in Control and (ii) establishes a limit (such
limit to be less than 50% of the Corporation Voting Stock) as to the maximum
number of shares such Person may acquire before a Change in Control shall be
deemed to have occurred, then no Change in Control shall have occurred as a
result of such Person’s applicable acquisition(s);

     (iv) if, during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Corporation Directors (the
“Incumbent Corporation Directors”) cease for any reason to constitute at least a
majority of the Surviving Entity Board, as the case may be; provided, however,
that for purposes of this Section 1(d)(iv) each Director who is first elected,
or first nominated for election by the Corporation’s stockholders, by a vote of
at least two-thirds of the Incumbent Corporation Directors (or a committee
thereof) then still in office who were the Corporation Directors at the
beginning of any such period will be deemed to have been a Corporation Director
at the beginning of such period; or

4



--------------------------------------------------------------------------------



 



     (v) approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.
Notwithstanding the foregoing provisions of Section 1(d)(i), 1(d)(ii) or
1(d)(iv), in the case where the individuals who constitute the Incumbent
Directors at the time a specific transaction described in Section 1(d)(i) or
1(d)(ii) is first presented or disclosed to the Board, will, by the terms of the
definitive agreement for that transaction, constitute at least fifty percent
(50%) of the Surviving Entity Directors immediately following consummation of
such transaction, provided that such Surviving Entity Directors are not subject
to removal following the consummation of the transaction as a result of the
terms and conditions of the transaction, then, prior to the occurrence of any
event that would otherwise constitute a Change in Control under Section 1(d)(i),
1(d)(ii) or 1(d)(iv), the Board may determine by majority vote of the Incumbent
Directors that the specific transaction does not constitute a Change in Control
under Sections 1(d)(i), 1(d)(ii) and/or 1(d)(iv).
     (e) “Committee” shall mean the Compensation and Organization Committee of
the Board or another committee appointed by the Board to serve as the
administering committee of the Plan.
     (f) “Competitive Activity” means the Participant’s participation, without
the written consent of an officer of the Surviving Entity, in the management of
any business enterprise if such enterprise engages in substantial and direct
competition with the Surviving Entity and such enterprise’s revenues derived
from any product or service competitive with any and all products or services of
the Surviving Entity amounted to ten percent (10%) or more of such enterprise’s
revenues for its most recently completely fiscal year and if the Surviving
Entity’s revenues from said product or service amount to ten percent 10% of the
Surviving Entity’s revenues for its most recently completed fiscal year.
“Competitive Activity” will not include (i) the mere ownership of securities in
any such enterprise and the exercise of rights appurtenant thereto and (ii)
participation in the management of any such enterprise other than in connection
with the competitive operations of such enterprise.
     (g) “Continuation Period” means the period of time beginning on the
Termination Date and continuing until the first anniversary of the Termination
Date.
     (h) “Corporation” shall mean National City Corporation, a Delaware
corporation.
     (i) “Effective Date”. In the event a Change in Control ultimately results
from discussions or negotiations involving the Corporation or any of its
officers or directors, the “Effective Date” of such Change in Control shall be
the date uninterrupted discussions or negotiations commenced.

5



--------------------------------------------------------------------------------



 



     (j) “Employee” shall mean an individual employed by the Corporation or any
of its Subsidiaries on a full time, part time or salaried basis as of the
Effective Date or the Implementation Date. The term “Employee” shall not,
however, include any person who has been notified in writing prior to the
Effective Date that his job is being eliminated or that his employment is going
to be terminated.
     (k) “Employee Benefits” means the benefits and service credit for a benefit
as provided under any and all employee retirement income and welfare benefit
policies, plans, programs or arrangements in which the Participant is entitled
to participate, including without limitation any stock option, stock purchase,
stock appreciation, savings, pension, supplemental executive retirement, or
other retirement income or welfare benefit, deferred compensation, incentive
compensation, group or other life, health, medical/hospital or other insurance
(whether funded by actual insurance or self-insured by the Corporation)
disability, expense reimbursement and other employee benefit policies, plans,
programs or arrangements in place at the Implementation Date. Employee Benefits
shall not include any (i) severance plan, policy or benefits other than those
benefits specifically provided by this Plan or (ii) any perquisites such as
county club memberships or car allowances. Those persons receiving financial
counseling prior to the Change in Control shall continue to receive financial
counseling services during the Protection Period.
     (l) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
     (m) “Implementation Date” shall be the earliest to occur of the events
specified in Section 2.1(d).
     (n) “Incentive Pay” means an amount equal to the sum of (a) the higher of
(i) the highest aggregate annual incentive payment (excluding income realized
from the exercise of stock options, any benefits received from being granted
stock options or shares of restricted stock, income realized from the sale of
restricted stock and any profit sharing, matching contributions or discretionary
contributions made under any savings plan but including, without limitation,
awards pursuant to the Management Incentive Plan) awarded for either of the two
calendar years immediately preceding the year in which the Effective Date occurs
or (ii) the target award for the individual for the year in which the Effective
Date occurs and (b) the higher of (i) the highest incentive payment awarded
pursuant to the Long Term Plans for either of the plan cycles ending in the two
calendar years immediately preceding the year in which the Effective Date occurs
or (ii) the target award for the individual pursuant to the Long Term Plans for
the plan cycle ending in the calendar year in which the Effective Date occurs.
For purposes of this Paragraph 2.1(o), “payment” includes moneys paid as well as
any portion of any award deferred.
     (o) “Incumbent Corporation Directors” see Section 1(d)(iv).

6



--------------------------------------------------------------------------------



 



     (p) “Long Term Plans” means the National City Corporation Long-Term Cash
and Equity Incentive Plan and any predecessor or successor plans to this plan.
     (q) “Management Incentive Plan” means the National City Corporation
Management Incentive Plan for Senior Officers, and any predecessor or successor
plans to this plan.
     (r) “Participant” shall mean an Employee whose job is assigned to a grade
level within the range of grade level 1 through grade level 7 pursuant to the
Corporation’s system for grading jobs, excluding those Employees who are covered
by an employment agreement, severance agreement, or other specialized plan at
the earlier of the (i) time of termination or the Implementation Date that
address severance benefits.
     (s) “Person” means any governmental authority, individual, partnership,
firm, corporation, limited liability company, association, trust, unincorporated
organization or other entity, as well as any syndicate or group that would be
deemed to be a person under Section 13(d)(3) or Section 14(d)(2) of the Exchange
Act.
     (t) “Plan” see Section 1.1
     (u) “Protection Period” means the period of time commencing on the
Effective Date and continuing through to the fifteenth month anniversary of the
Implementation Date.
     (v) “Separation from Service” shall have the meaning set forth in
Section 409A of the Code.
     (w) “Specified Employee” shall mean any Participant who is a “specified
employee,” as defined in Section 409A of the Internal Revenue Code and the
lawful Treasury Regulations promulgated thereunder.
     (x) “Subsidiary” means an entity in which the Corporation directly or
indirectly beneficially owns 50% or more of the voting equity securities, but
for purposes of this Plan shall not include National Processing, Inc. or any of
its subsidiaries.
     (y) “Surviving Entity” (i) prior to a Change in Control means the Company
and (ii) after a Change in Control means the Company or any other Person
surviving or resulting from any Change in Control involving the Company, whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise. The Surviving Entity shall include any or all of its Subsidiaries.
     (z) “Termination Date” means the date the Participant’s active employment
is terminated with the Surviving Entity

7



--------------------------------------------------------------------------------



 



     (aa) “Voting Stock” shall mean then outstanding securities of a company
entitled to vote generally in the election of directors.
ARTICLE 3
Termination Following a Change in Control
3.1 In the event the Surviving Entity terminates the Participant’s employment
during the Protection Period, the Participant will be entitled to the severance
compensation provided by Article 4; provided, however, that the Participant
shall not be entitled to the severance compensation provided by Article 4 hereof
only upon the occurrence of one or more of the following events:
     (a) the Participant’s death occurring prior to termination of his/her
employment;
     (b) prior to the termination of his/her employment, the Participant becomes
permanently disabled within the meaning of the long-term disability plan in
effect for, or applicable to, the Participant; or
     (c) Cause.
3.2 The Participant may terminate employment with the Surviving Entity during
the Protection Period with the right to severance benefits as provided in
Article 4 upon the occurrence of one or more of the following events (regardless
of whether any other reason for such termination exists or has occurred,
including without limitation other employment):
     (a) A significant adverse change in the nature or scope of the authority,
powers, functions, responsibilities or duties attached to the position with the
Surviving Entity that the Participant held immediately prior to the Effective
Date;
     (b) A change in compensation reasonably likely to yield a reduction in the
aggregate of the Participant’s Base Salary and incentive pay received from the
Surviving Entity;
     (c) A reduction in the Participant’s Base Salary;
     (d) The termination, suspension, or denial of the Participant’s rights to
Employee Benefits or a material reduction in the aggregate value thereof, which
situation is not remedied within 30 calendar days after written notice to the
Corporation from the Participant;
     (e) A determination by the Participant (which determination will be
conclusive and binding upon the parties hereto provided it has been made in good
faith

8



--------------------------------------------------------------------------------



 



and in all events will be presumed to have been made in good faith unless
otherwise shown by the Corporation by clear and convincing evidence) that a
change in circumstances has occurred following a Change in Control, including,
without limitation, a change in the scope of the business or other activities
for which the Participant was responsible immediately prior to the Change in
Control, which has rendered the Participant substantially unable to carry out,
has substantially hindered Participant’s performance of, or has caused
Participant to suffer a substantial reduction in, any of the authorities,
powers, functions, responsibilities or duties attached to the position held by
the Participant immediately prior to the Effective Date, which situation is not
remedied within 10 calendar days after written notice to the Corporation from
the Participant of such determination;
     (f) The liquidation, dissolution, merger, consolidation or reorganization
of the Surviving Entity by which Participant is employed where the surviving
entity is not an affiliate of National City Corporation or transfer of all or
substantially all of its business and/or assets to an entity that is not an
affiliate of National City Corporation; or
     (g) The Surviving Entity of the Participant requires the Participant to
have his principal location of work changed, to any location which is in excess
of 50 miles from the location thereof immediately prior to the Change in
Control, or requires the Participant to travel away from his office in the
course of discharging his responsibilities or duties hereunder more than the
greater of forty-eight additional days per year or 20% more (in terms of
aggregate days in any calendar year or in any calendar quarter when annualized
for purposes of comparison) than was required of Participant in any of the three
full years immediately prior to the Change in Control without, in either case,
his prior written consent.
3.3 A termination by the Surviving Entity pursuant to Section 3.1 or by the
Participant pursuant to Section 3.2 will not affect any rights which the
Participant may have pursuant to any agreement, policy, plan, program or
arrangement of the Surviving Entity providing Employee Benefits, which rights
shall be governed by the terms thereof.
ARTICLE 4
Severance Compensation
4.1 If the Surviving Entity terminates the Participant’s employment during the
Protection Period other than pursuant to Section 3.1(a), 3.1(b) or 3.1(c), or if
the Participant terminates his employment pursuant to Section 3.2, the Surviving
Entity will pay to the Participant the following amounts after the Termination
Date:
     (a) During the Continuation Period, semi-monthly payments of an amount
equal to the quotient produced by adding Base Salary and Incentive Pay divided
by twenty-four.

9



--------------------------------------------------------------------------------



 



     (b) In lieu of any Employee Benefits, a lump sum payment equal to the
product of the Base Salary multiplied by .25.
4.2. Notwithstanding anything in Section 4.1 to the contrary, a Participant
shall not be entitled to any the payments set forth in Section 4.1 above until
the Participant has executed and delivered to the Surviving Entity a Release and
Waiver Agreement, being substantially in the form of Exhibit A attached hereto
with the blanks appropriately completed, and until any period for cancellation
of the Release and Waiver Agreement has expired. If the Participant fails to
execute and deliver the above referenced Release and Waiver Agreement within
120 days of Participant’s Termination Date, any and all rights Participant has
to the payments set forth in Section 4.1 will terminate.
4.3 Notwithstanding anything in Section 4.1 to the contrary, for any Participant
who is a Specified Employee, any severance payment which would have otherwise
been paid to such Participant under Section 4.1 shall be delayed until such a
date which is six (6) months following his Separation from Service. The
determination of the Surviving Entity’s Specified Employees shall be made as of
each December 31st (the “identification date”) and shall be applicable for the
12-month period commencing April 1st following that identification date. In the
event that any payment or payments under this Plan are delayed as a result of
the application of this Section 4.3, such delayed payments shall be credited
with interest at the rate equal to the yield on the United States Treasury
6-month Treasury Bill determined as of the Participant’s Termination Date.
4.4 There will be no right of set-off or counterclaim in respect of any claim,
debt or obligation against any payment to or benefit for the Participant
provided for in this Plan, except as expressly provided in the last sentence of
Section 4.1(b).
4.5 Without limiting the rights of the Participant at law or in equity, if the
Surviving Entity fails to make any payment or provide any benefit required to be
made or provided under the Plan on a timely basis, the Surviving Entity will pay
interest on the amount or value thereof at the rate equal to the yield on the
United States Treasury 6-month Treasury Bill. Such interest will be payable as
it accrues on demand. Any change in such Treasury Bill rate will be effective on
and as of the date of such change.
ARTICLE 5
Claims Procedures
5.1 If after a Change in Control, the Surviving Entity fails to pay any of the
severance compensation identified in Article 4 of this Plan, a Participant may
make a claim for severance benefits under this Plan by submitting a written
request to the Committee on the form supplied for this purpose.
5.2 The Committee or its designee(s) will review the claim and either approve
the severance

10



--------------------------------------------------------------------------------



 



compensation identified in Article 4 of this Plan or provide notice that the
claim has been denied. The Committee or its designee(s) will review each claim
within 90 days of the Committee’s receipt of such claim. The Committee or its
designee(s) shall notify the Participant in writing of any claims or portions of
claims that have been denied within 30 days of the Committee’s determination. If
a notice of denial is not received by a Participant within the lesser of
(a) 120 days of the Committee’s receipt of the claim or (b) within 30 days of
the Committee’s or its designee(s)’s making its determination with respect to
the Participant’s claim, the claim shall be deemed to have been approved.
5.3 If a claim or a portion of a claim is denied, the Committee’s or its
designee(s)’s notice of denial shall include:
     (a) reason or reasons for the denial,
     (b) specific reference to documents, if any, that outline the reason for
the denial , and
     (c) an explanation of the claim review process.
5.4 A Participant may appeal the Committee’s or its designee(s)’s determination
made pursuant to Section 5.2 above by providing notice of appeal to the
Committee within 60 days of receiving the claim denial notice described in
Section 5.3 of this Plan. This appeal should include all information and
documentation that supports the claim.
5.5 The Committee shall review the appeal within 90 days of its receipt of the
notice of appeal. The Committee shall give notice to the Participant within
30 days of its final review of the appeal of its determination. The notice shall
set forth the results of the appeal and the reasons for such determination.
5.6 It is the intent of the Corporation that the Participants not be required to
incur legal fees and the related expenses associated with the interpretation,
enforcement or defense of Participants’ rights under this Plan by litigation or
otherwise because the cost and expense thereof would substantially detract from
the benefits intended to be extended to the Participant(s). Accordingly, if it
should appear to the Participant(s) that the Surviving Entity has failed to
comply with any of its obligations under this Plan or in the event that the
Surviving Entity or any other person takes or threatens to take any action or
proceeding designed to deny, or to recover from, any or all Participants the
benefits provided or intended to be provided to the Participant(s) hereunder,
the Participant(s) may from time to time retain counsel of Participant(s)’s
choice. If the Participant(s) prevails, in whole or part, in connection with any
of the foregoing, the Surviving Entity will pay and be solely financially
responsible for any and all reasonable attorneys’ and related fees and expenses
incurred by the Participant(s) in connection with the foregoing
ARTICLE 6
No Mitigation Obligation
     The Corporation hereby acknowledges that it may be difficult or impossible
(a) for a Participant to find reasonably comparable employment following the
Termination Date, and (b) to measure the amount of damages which Participant may

11



--------------------------------------------------------------------------------



 



suffer as a result of termination of employment. In addition, the Corporation
acknowledges that its severance pay plans applicable in general to its salaried
employees do not provide for mitigation, offset or reduction of any severance
payment received thereunder. Accordingly, the payment of the severance
compensation by the Surviving Entity to the Participant in accordance with the
terms of this Plan is hereby acknowledged by the Surviving Entity to be
reasonable and will be liquidated damages, and the Participant will not be
required to mitigate the amount of any payment provided for in this Plan by
seeking other employment or otherwise, nor will any profits, income, earnings or
other benefits from any source whatsoever create any mitigation, offset,
reduction or any other obligation on the part of the Participant hereunder or
otherwise.
ARTICLE 7
Employment Rights
     Nothing expressed or implied in this Plan will create any right or duty on
the part of the Surviving Entity or the Participant to have the Participant
remain in the employment of the Surviving Entity or any Subsidiary prior to or
following any Change in Control.
ARTICLE 8
Withholding of Taxes
     The Surviving Entity may withhold from any amounts payable under this Plan
all federal, state, city or other taxes as the Surviving Entity is required to
withhold pursuant to any law or government regulation or ruling.
ARTICLE 9
Successors and Binding Plan
     This Plan shall be binding upon and inure to the benefit of the
Corporation, its successors and assigns and each Participant and his or her
beneficiaries, heirs, executors, administrators and legal representatives. The
Corporation will require any successor (whether direct or indirect, by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
of the business or assets of the Corporation to assume and agree to perform
under this Plan in the same manner and to the same extent the Corporation would
be required to perform if no such succession had taken place. This Plan will be
binding upon the Corporation and any successor to the Corporation, including
without limitation any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Corporation whether by
purchase, merger, consolidation, reorganization or otherwise (and such successor
shall thereafter be deemed the “Corporation” and the “Surviving Entity” for the
purposes of this Plan), but will not otherwise be assignable, transferable or
delegable by the Corporation.

12



--------------------------------------------------------------------------------



 



ARTICLE 10
Restrictions on Assignment
     The interest of a Participant or his or her beneficiary may not be sold,
transferred, assigned, or encumbered in any manner, either voluntarily or
involuntarily, and any attempt to so anticipate, alienate, sell, transfer,
assign, pledge, encumber, or charge the same shall be null and void; neither
shall the benefits hereunder be liable for or subject to the debts, contracts,
liabilities, engagements, or torts of any person to whom such benefits or funds
are payable, nor shall they be subject to garnishment, attachment, or other
legal or equitable process nor shall they be an asset in bankruptcy.
ARTICLE 11
Notices
     For all purposes of this Plan, all communications, including without
limitation notices, consents, requests or approvals, required or permitted to be
given hereunder will be in writing and will be deemed to have been duly given
when hand delivered or dispatched by electronic facsimile transmission (with
receipt thereof orally confirmed), or five business days after having been
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, or three business days after having been sent by a nationally
recognized overnight courier service such as Federal Express, UPS, or Purolator,
addressed to the Surviving Entity (to the attention of the Secretary of the
Surviving Entity) at its principal Participant office and to the Participant at
his principal residence, or to such other address as any party may have
furnished to the other in writing and in accordance herewith, except that
notices of changes of address shall be effective only upon receipt.
ARTICLE 12
Governing Law
     The validity, interpretation, construction and performance of this Plan
will be governed by and construed in accordance with the substantive laws of the
State of Delaware, without giving effect to the principles of conflict of laws
of such State.
ARTICLE 13
Validity
     If any provision of this Plan or the application of any provision hereof to
any person or circumstances is held invalid, unenforceable or otherwise illegal,
the remainder of this Plan and the application of such provision to any other
person or circumstances will not be affected, and the provision so held to be
invalid, unenforceable or otherwise

13



--------------------------------------------------------------------------------



 



illegal will be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid or legal.
ARTICLE 14
Administration
     Except as herein provided, this Plan shall be administered by the
Committee. The Committee shall have full power and authority to interpret,
construe and administer this Plan and its interpretations and construction
hereof, and actions hereunder, including the timing, form, amount or recipient
of any payment to be made hereunder, shall be binding and conclusive on all
persons for all purposes.
     The Committee may name assistants who may be, but need not be, members of
the Committee. Such assistants shall serve at the pleasure of the Committee, and
shall perform such functions as are provided for herein and such other functions
and/or responsibilities as be assigned or delegated from time to time by the
Committee.
     No member of the Committee or any assistant shall be liable to any person
for any action taken or omitted in connection with the interpretation and
administration of this Plan unless attributable to his or her own willful
misconduct or lack of good faith.
ARTICLE 15
Amendment and Discontinuance
     The Corporation expects to continue this Plan indefinitely, but reserves
the right, by action of the Committee, to amend it from time to time, or to
discontinue it if such a change is deemed necessary or desirable. This Plan
shall not, however, be amended, modified or discontinued after the Effective
Date until the later of the end of the Protection Period or such time as all
claims payable hereunder have been fully discharged.
     Executed as of this day of , 2007 at Cleveland, Ohio but effective as of
January 1, 2005.

                  NATIONAL CITY CORPORATION    
 
           
 
  By:    
 
   

14



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE AND WAIVER AGREEMENT
I, «FirstName» «LastName», voluntarily sign this Release and Waiver Agreement
(Agreement) in exchange for payments (the “Payments”) set forth in Section 4.1
of the National City Corporation Management Severance Plan (the “Plan”).
1. I release and waive any and all rights and claims I may have now or at any
time I accept any of the Payments against the Surviving Entity (as defined in
the Plan) arising out of my employment with the Surviving Entity or the
termination of my employment or any circumstances surrounding or statements made
in connection with my employment or the termination of my employment. This
Agreement includes, but is not limited to, rights and claims under any Federal,
State, or local law concerning employment relationships or employment
discrimination.
2. This Agreement does not include, and I do not waive, any rights or claims
that I may have under workers’ compensation laws, or any rights that I may have
under National City benefit plans. This Agreement does not include, and I do not
waive, any rights that I may have under the indemnification provisions of the
by-laws of the Surviving Entity or as an additional insured under any director
and officer policy that the Surviving Entity has maintained. The Surviving
Entity will not contest any application for unemployment benefits that I may
make after the Continuation Period (as defined in the Plan) provided that I am
not then employed.
3. I acknowledge that I have been advised to consult an attorney before signing
this Agreement. I acknowledge that I have been given a period of 21 days,
beginning «TodayDate», to consider this Agreement, and the Payments I am
eligible to receive, before I sign it.
4. I understand that I have seven (7) days after I sign this Agreement to revoke
it, and that the Surviving entity cannot enforce this Agreement until the seven
(7) days have passed and I have not revoked it.
5. I represent that, during my employment with Surviving Entity, I complied with
the Surviving Entity Code of Ethics and I understand that it continues to impose
obligations on me after my employment with Surviving Entity ends.
6. For purposes of this Agreement, “Surviving Entity” includes Surviving Entity,
its subsidiaries and affiliates, and its and their current and former officers,
directors, and employees.
7. The release and waiver of all rights and claims covered by this Agreement
applies to me and to my estate and shall be governed in all respects by Delaware
law. If a court

15



--------------------------------------------------------------------------------



 



finds any provision of this Agreement to be unenforceable, then I agree that the
unenforceable provision will be disregarded in interpreting this Agreement so
that the remainder of this Agreement is enforceable.
8. I acknowledge that I have completely read, that I fully understand, and that
I voluntarily sign this Agreement.
     IN WITNESS, I have executed this Agreement on this ___day of ___, ___.

             
 
     
 
Employee signature    
 
           
 
           
 
Witness
           
 
           
 
           
 
(Print witness name)
           

16